Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment received on November 19, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROBERTS et al. (US 8,162,075).
In reference to claim 1, ROBERTS et al. discloses an impact wrench comprising: an electric drive motor 48 that drives an impact screwing mechanism 10; a rechargeable battery (column 7 lines 50-52) that powers the drive motor 48; and at least one handle 4 comprising a vibration decoupling device 54, 56 that decouples vibration of the handle 4 and the impact screwing mechanism 10.
Regarding claims 2 & 3, ROBERTS et al. further discloses the vibration decoupling device  to have at least one vibration damper 54 (column 6 lines 18-26) defining a decoupling plane between the impact screwing mechanism 10 and the at least one handle 4.  As shown in the diagram of figure 1 below, ROBERTS et al. discloses the impact screwing mechanism 10 and the electric drive motor 48 on a working side of the decoupling plane formed by the vibration decoupling device.

    PNG
    media_image1.png
    680
    845
    media_image1.png
    Greyscale

	With respect to claim 6, ROBERTS et al. further discloses a control device 16 arranged on an operator side (see diagram of figure 1 below) of a decoupling plane formed by the vibration decoupling device


    PNG
    media_image2.png
    680
    845
    media_image2.png
    Greyscale


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WYLER et al. (US 9,849,577).
In reference to claim 1, WYLER et al. discloses an impact wrench comprising: an electric drive motor 264 that drives an impact screwing mechanism (see figure 1 diagram below); a rechargeable battery 270 that powers the drive motor 264; and at least one handle 282 comprising a vibration decoupling device 287 that decouples vibration of the handle 282 and the impact screwing mechanism .

    PNG
    media_image3.png
    534
    704
    media_image3.png
    Greyscale

Regarding claims 2-6, WYLER et al. further discloses the vibration decoupling device 287 to have at least one vibration damper 366 defining a decoupling plane (see figure 1 diagram immediately above) between the impact screwing mechanism and the at least one handle 282.  WYLER et al. also discloses the impact screwing mechanism and the electric drive motor 264 on a working side of the decoupling plane formed by the vibration decoupling device, while the rechargeable battery 270, a control device 272 and the at least one handle 282 are on an operator side of the decoupling plane.  Figure 6 of WYLER et al discloses a support 414 on the at least one handle 282 onto which the rechargeable battery 270 is interchangeably secured.
	
With respect to claim 7, WYLER et al. further discloses only1 lines running through a decoupling plane formed by the vibration decoupling device 287, since the rechargeable battery 270 and a controller 265 positioned within the at least one handle 282 are on an operating side of the decoupling plane (see figure 1 diagram immediately above) and the impact screwing mechanism is on an opposite/working side of the decoupling plane without any mechanical drive structure connecting the battery and controller to the impact screw mechanism through the decoupling plane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731



                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
    

    
        1 Page 4 of Applicant’s Specification (written description) defines the claim phrase “only” with the statement “By virtue of the fact that only lines run through the decoupling plane, that is to say that there is no mechanical connection for driving the impact screwing mechanism running through the decoupling plane.”